DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  On line 9, “a welding signal” should be changed to --an output signal--.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  On the last line, “an ON state” should be changed to --the ON state--.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  On line 2, “an OFF state” should be changed to --the OFF state--; and on line 3, “a conducting state” should be changed to --the conducting state--.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  On the last 3 lines, “an ON state” should be changed to --the ON state--.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  On line 2, “an OFF state” should be changed to --the OFF state--; and on line 3, “a conducting state” should be changed to --the conducting state--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 and 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YAN KUN ET AL: "A novel switching strategy for isolated Dual-active-bridge converter”, 2014 INTERNATIONAL POWER ELECTRONICS AND APPLICATION CONFERENCE AND EXPOSITION, 5 November 2014 (2014-11-05), pages 1032-1037; hereinafter referred to as YAN KUN).
With regard to Claim 1, YAN KUN discloses (see abstract, and figures 1 and 5) a power supply comprising a dc source (Figure 1: (U0)) providing a direct current (DC) voltage input; a bridge circuit (Figure 1: (HB1), (HB2)) comprising a plurality of primary switches (Figure 1: (S01) - (S04)), the bridge circuit being disposed on a primary side of the power supply and being coupled to receive the DC voltage input, and to output a primary voltage signal; a transformer (Figure 1: (T)) coupled to the bridge circuit to transform the primary voltage signal to a secondary voltage signal; a synchronous rectification circuit (Figure 1: (HB3), (HB4)) to receive the secondary voltage signal and generate a welding signal, the synchronous rectification circuit comprising a plurality of secondary switches (Figure 1: (S11)-(S14)) and a controller (Figure 5: control signals provided by a controller to control the power supply of figure 1) coupled to the bridge circuit and synchronous rectification circuit to coordinate operation of the plurality of primary switches with operation of the plurality of secondary switches (abstract, section I, Section III-IV, Fig. 5).  Furthermore, the recitation such as “a power supply to provide welding power” is also met by YAN KUN.  Although YAN KUN does not explicitly state that the disclosed power supply is intended to provide welding power, one skilled in the art would consider it suitable to do so.  Given that the base claim 1 is anticipated by YAN KUN; and that recitation adds nothing to the claimed structure of the power supply of the present invention, the phenomena, whether the provided power is used for welding or any other purpose, is deemed to be an intended use of the power supply.  Since the claimed structure of the power supply is anticipated by the cited reference, thus the power supply of the cited reference can also be used for welding, as recited in the claim as well.

With regard to Claim 3, wherein the bridge circuit further comprises a second pair of primary switches, the first pair of primary switches operating in unison with one another, and the second pair of primary switches operating in unison with one another (as depicted in Figs. 1 and 5).
With regard to Claim 4, wherein the synchronous rectification circuit comprises a second pair of secondary switches, the first pair of secondary switches operating in unison with one another, and the second pair of secondary switches operating in unison with one another (as depicted in Figs. 1 and 5).
With regard to Claim 5, wherein the first pair of secondary switches is in an ON state when the first pair of primary switches is in an ON state, and wherein the second pair of secondary switches is in an ON state when the second pair of primary switches is in an ON state (as depicted in Figs. 1 and 5).
With regard to Claim 6, wherein the second pair of secondary switches of the synchronous rectification circuit are placed in an OFF state before the second pair of primary switches of the bridge circuit are in a conducting state (as depicted in Figs. 1 and 5). 
With regard to Claim 7, wherein the synchronous rectification circuit comprises a plurality of semiconductor switches (as depicted in Fig. 1). 
With regard to Claim 9, YAN KUN discloses (see abstract, and figures 1 and 5) an associated method of providing power comprising steps of receiving a DC voltage (U0) at a bridge circuit, the bridge circuit (HB1, HB2) comprising a plurality of primary switches (S01, S02, S03, S04) at a primary side; generating, using the bridge circuit, a primary voltage signal based upon a DC voltage; transforming the primary voltage signal to a secondary voltage signal on a secondary side of the power supply via a 
With regard to Claim 10, the method further comprises step of placing a first pair of secondary switches (S12 and S13 in Fig. 5) of the synchronous rectification circuit in an OFF state before a first pair of primary switches (S01 and S04 in Fig. 5) of the bridge circuit are placed in a conducting state; and the second pair of secondary switches (S13 and S14) are placed in the OFF state before a second pair of primary switches (S02 and S03) are placed in a conducting state (see the right hand side “Heavy load” as depicted in Fig. 5). 
With regard to Claim 11, wherein the bridge circuit comprises a first pair of primary switches and a second pair of primary switches, the first pair of primary switches operating in unison with one another, and the second pair of primary switches operating in unison with one another (as depicted in Figs. 1 and 5).

With regard to Claim 13, the method further comprises step of  maintaining the first pair of primary switches in an ON state when the first pair of secondary switches is in an ON state, and maintaining the second pair of primary switches in an ON state when the second pair of secondary switches is in an ON state (as depicted in Figs. 1 and 5). 
With regard to Claim 14, the method further comprises step of placing the second pair of secondary switches of the synchronous rectification circuit in an OFF state before the second pair of primary switches of the bridge circuit are placed in a conducting state (as depicted in Figs. 1 and 5). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAN KUN.
With regard to Claim 8, wherein the plurality of semiconductor switches comprise a plurality of metal oxide field effect transistors. 
The above discussion with regard to Claims 1 and 7, the power supply of YAN KUN has all of the claimed limitations of the recited power supply of the present invention except for not disclosing that the plurality of semiconductor switches can be used with a plurality of metal oxide field effect transistors, as recited in the Claim.  However, it is well known in the art that bipolar transistors and metal oxide field effect transistors (MOSFET transistors) are interchangeable.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to replace the bipolar transistors in Fig. 1 of YAN KUN with the bipolar transistors depending on the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747. The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.